DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the plurality of rotatably mounted gouging cutters" in line 1; claim 7 recites “the plurality of non-rotatably mounted gouging cutters” in line 1; claim 9 recites "the plurality of rotatably mounted gouging cutters" in line 1; claim 10 recites “the plurality of non-rotatably mounted gouging cutters” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that applicant intended that the plurality of rotatably mounted gouging cutters refer to the first plurality of gouging cutters, and the plurality of non-rotatably mounted gouging cutters refer to the second plurality of gouging cutters for purposes of examination.
Claims 6 and 8 depend from claims 5 and 7, respectively, thus are similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaton US2016/0084010.
Regarding claim 11, Beaton teaches a drill bit 10, comprising: a bit body 11; a first plurality of gouging cutters 18 rotatably mounted (Figure 4c shows bearings 118d as described in ¶0034) to the bit body so as to define a first profile (the cutting profile that cutters 18 will cut); a second plurality of gouging cutters 16 (wherein the term “gouging” is given its broadest reasonable interpretation to be any type of cutter that removes material) non-rotatably mounted (brazing described in ¶0027: “The substrate 30 may be brazed to the bit body (11 in FIG. 1) on one of the pockets (16A in FIG. 2) using techniques known in the art. “) to the bit body so as to define a second profile (the cutting profile formed by 16), the rotatably mounted gouging cutters and the non-rotatably mounted gouging cutters being mounted directly to the bit body (as shown in Figure 1, wherein 18a provides the direct mounting for 18, and 16a provides direct mounting for 16, numbered in Figure 2); and wherein the first profile is longitudinally ahead (since 18 extend axially beyond that of 16) of the second profile in a direction of drilling (upwards in figure 1) of the drill bit by a selected distance (the distance shown in Figure 1).
Regarding claim 12, the selected distance is constant (wherein the cutters do not move axially).
Regarding claim 13, a plurality of gage inserts 14 coupled to the bit body on gage surfaces 13 defined by the bit body.
Regarding claim 14, the bit body comprises steel ¶0021: 6-7 .
Regarding claims 15 and 16, the plurality of rotatably mounted gouging cutters comprises metal tungsten carbide cutters (¶0034: “The gouging cutting element rotating body 118B may be made from steel or sintered tungsten carbide, as non-limiting examples.”) .
Regarding claims 17 and 18, the plurality of non-rotatably mounted gouging cutters 16 comprises metal tungsten carbide cutters (¶0022: “shear cutters 16, such as, for example, polycrystalline diamond compact (PDC) cutters, tungsten carbide cutters, or cubic boron nitride cutters of any type known in the art”).
Regarding claims 19, the plurality of rotatably mounted gouging cutters comprises polycrystalline diamond (¶0030: “A gouging cutting element 18B may be made from, for example, tungsten carbine, cubic boron nitride, polycrystalline diamond or any other material known in the art for making a gouging cutter cutting surface.”).
Regarding claim 20, the plurality of non-rotatably mounted gouging cutters comprises polycrystalline diamond (¶0022: “shear cutters 16, such as, for example, polycrystalline diamond compact (PDC) cutters, tungsten carbide cutters, or cubic boron nitride cutters of any type known in the art”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaton US2016/0084010 in view of Herman, et al. US2015/0060149.
Regarding claim 1, Beaton teaches a drill bit, comprising: a bit body; a first plurality of gouging cutters mounted to the bit body so as to define a first profile, the first plurality of gouging cutters being substantially conically shaped; a second plurality of gouging cutters mounted to the bit body so as to define a second profile; and wherein the first profile is longitudinally ahead of the second profile in a direction of drilling of the drill bit by a selected distance. Regarding claims 2 and 12, the selected distance is constant.
Beaton does not teach the second plurality of gouging cutters being substantially conically shaped.
Herman, et al. teaches that it is known in the art to provide second gouging cutters 18 that are conical in shape (as shown in Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Beaton in view of Herman to select the shape of the second gouging cutters to be conical in shape to achieve desired cutting behavior from the cutters.
Beaton further teaches:
Regarding claim 2, the selected distance is constant (wherein the cutters do not move axially).
Regarding claim 3, a plurality of gage inserts 14 coupled to the bit body on gage surfaces 13 defined by the bit body.
Regarding claim 4, the bit body comprises steel ¶0021: 6-7 .
Regarding claims 5 and 6, the plurality of rotatably mounted gouging cutters comprises metal tungsten carbide cutters (¶0034: “The gouging cutting element rotating body 118B may be made from steel or sintered tungsten carbide, as non-limiting examples.”) .
Regarding claims 7 and 8, the plurality of non-rotatably mounted gouging cutters 16 comprises metal tungsten carbide cutters (¶0022: “shear cutters 16, such as, for example, polycrystalline diamond compact (PDC) cutters, tungsten carbide cutters, or cubic boron nitride cutters of any type known in the art”).
Regarding claims 9, the plurality of rotatably mounted gouging cutters comprises polycrystalline diamond (¶0030: “A gouging cutting element 18B may be made from, for example, tungsten carbine, cubic boron nitride, polycrystalline diamond or any other material known in the art for making a gouging cutter cutting surface.”).
Regarding claim 10, the plurality of non-rotatably mounted gouging cutters comprises polycrystalline diamond (¶0022: “shear cutters 16, such as, for example, polycrystalline diamond compact (PDC) cutters, tungsten carbide cutters, or cubic boron nitride cutters of any type known in the art”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maher US4986375 teaches rotatably mounted cutting elements at 4, and fixed cutting elements at 8 on a drill bit (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        12/14/2022